MEMORANDUM **
Counsel for defendant-appellant, Dan B. Johnson, Esq., has filed a brief in this case pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). The motion of counsel for defendant-appellant, Dan B. Johnson, Esq., to be relieved as counsel of record is granted.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Appellant entered into the plea agreement knowingly and voluntarily, and he was sentenced to the low end of the Sentencing Guidelines range. His sentence is reasonable in light of the admissions in the plea agreement.
Accordingly, appellee’s motion for summary affirmance is granted and we summarily affirm the district court’s judgment.
All other pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.